Name: 93/241/EEC: Commission Decision of 30 April 1993 amending Decision 93/180/EEC of 26 March 1993 concerning certain protection measures with regard to foot-and- mouth disease in Italy and repealing Decision 93/168/EEC
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  animal product;  Europe;  means of agricultural production
 Date Published: 1993-05-04

 Avis juridique important|31993D024193/241/EEC: Commission Decision of 30 April 1993 amending Decision 93/180/EEC of 26 March 1993 concerning certain protection measures with regard to foot-and- mouth disease in Italy and repealing Decision 93/168/EEC Official Journal L 110 , 04/05/1993 P. 0034 - 0035COMMISSION DECISION of 30 April 1993 amending Decision 93/180/EEC of 26 March 1993 concerning certain protection measures with regard to foot-and-mouth disease in Italy and repealing Decision 93/168/EEC(93/241/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (1), as last amended by Directive 92/118/EEC (2), and in particular Article 10 thereof, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (3), as last amended by Directive 92/118/EEC, and in particular Article 9 thereof, Whereas since 28 February 1993 several outbreaks of foot-and-mouth disease have been declared in several regions in Italy; Whereas the Commission has sent missions to Italy to examine the foot-and-mouth disease situation; Whereas the foot-and-mouth disease situation in Italy is liable to endanger the herds of other Member States in view of the trade in live biungulate animals and certain of their products; Whereas following the outbreaks of foot-and-mouth disease the Commission adopted several Decisions, particularly 93/180/EEC of 26 March 1993 concerning certain protective measures with regard to foot-and-mouth disease in Italy and repealing Decision 93/168/EEC (4); Whereas the outbreaks have, as a result of the measures introduced and the action taken by the Italian authorities, been confined to certain parts of Italy's territory; Whereas there have been further outbreaks of disease in some of the restricted areas in the south of Italy; whereas it is appropriate to continue the restrictions in these areas for a further period, pending the results of epidemiological investigations to be carried out; Whereas there have been no outbreaks in the province of Verona since 27 March 1993 or Lecce since 15 March 1993, and no outbreaks at all in the provinces of Bari, Brindisi, Foggio, Taranto and Reggio Di Calabria; whereas the restrictions may be lifted in these provinces; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Decision 93/180/EEC is hereby amended as follows: 1. In Article 1, paragraphs 2 and 3, the words '93/180/EEC of 26 March 1993' to be followed by 'as amended by Decision 93/241/EEC of 30 April 1993'. 2. In Article 2, paragraph 3, the words '93/180/EEC of 26 March 1993' to be followed by 'as amended by Decision 93/241/EEC of 30 April 1993'. 3. In Article 3, paragraph 4, the words '93/180/EEC of 26 March 1993' to be followed by 'as amended by Decision 93/241/EEC of 30 April 1993'. 4. In Article 4, paragraph 4, the words '93/180/EEC of 26 March 1993' to be followed by 'as amended by Decision 93/241/EEC of 30 April 1993'. 5. In Article 5, paragraph 4, the words '93/180/EEC of 26 March 1993' to be followed by 'as amended by Decision 93/241/EEC of 30 April 1993'. 6. In Article 6, paragraphs 3 and 4, the words '93/180/EEC of 26 March 1993' to be followed by 'as amended by Decision 93/241/EEC of 30 April 1993'. 7. In Article 7, paragraph 3, the words '93/180/EEC of 26 March 1993' to be followed by 'as amended by Decision 93/241/EEC of 30 April 1993'. 8. In Article 9, paragraph 3, the words '93/180/EEC of 26 March 1993' to be followed by 'as amended by Decision 93/241/EEC of 30 April 1993'. 9. In Article 13, the date '30 April 1993' is replaced by '31 May 1993'. 10. The Annex is replaced by the Annex to this Decision. Article 2 The Member States shall amend the measures which they apply to trade so as to bring them into compliance with this Decision. They shall immediately inform the Commission thereof. Article 3 This Decision is addressed to the Member States. Done at Brussels, 30 April 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 224, 18. 8. 1990, p. 29. (2) OJ No L 62, 15. 3. 1993, p. 49. (3) OJ No L 395, 30. 12. 1989, p. 13. (4) OJ No L 75, 30. 3. 1993, p. 21. ANNEX 1. Parts of the territory of Italy subject to restrictions on the trade in live animals until 1 May 1993. The provinces of: VERONA, TARANTO, BARI, BRINDISI, FOGGIA, LECCE, REGGIO DI CALABRIA 2. Parts of the territory of Italy subject to restrictions on trade in live animals until 31 May 1993. The provinces of: AVELLINO CATANZARO COSENZA POTENZA MATERA BENEVENTO CASERTA NAPOLI SALERNO 3. Parts of the territory of Italy subject to restrictions on the trade in meat obtained from animals originating in them and slaughtered after 1 February 1993 and before 1 May 1993 and products prepared using such meat, and other animal products produced between those dates. The provinces of: VERONA, TARANTO, BARI, BRINDISI, FOGGIA, LECCE, REGGIO DI CALABRIA 4. Parts of the territory of Italy subject to restrictions on the trade in meat obtained from animals originating in them and slaughtered after 1 February 1993 and before 31 May 1993 and products prepared using such meat, and other animal products produced between those dates. The provinces of: AVELLINO CATANZARO COSENZA POTENZA MATERA BENEVENTO CASERTA NAPOLI SALERNO